Exhibit 10.3

For Grants Made to Non-Employee Directors

COINSTAR, INC.

1997 Amended and Restated Equity Incentive Plan

STOCK OPTION GRANT NOTICE

Coinstar, Inc. (the “Company”) hereby grants to Non-Employee Director an Option
(the “Option”) to purchase shares of the Company’s Common Stock. The Option is
subject to all the terms and conditions set forth in this Stock Option Grant
Notice (this “Grant Notice”), the Stock Option Agreement, the Company’s 1997
Amended and Restated Equity Incentive Plan (the “Plan”) and the Amended and
Restated Equity Grant Program for Nonemployee Directors under the Plan (the “NED
Program”), which are attached to and incorporated into this Grant Notice in
their entirety.

 

Participant:    Identification Number (SS#):    Address:    Option Number:   
Grant Date:    Type of Option:    Number of Shares Subject to Option:   
Exercise Price (per Share):    Total Option Price:    Vesting Commencement Date:
   Vesting and Exercisability Schedule:    Option Expiration Date:   
______________ (subject to earlier termination in accordance with the terms of
the Plan and the Stock Option Agreement)

Additional Terms/Acknowledgement: The undersigned Non-Employee Director
acknowledges receipt of, and understands and agrees to, this Grant Notice, the
Stock Option Agreement, the Plan and the Program. Non-Employee Director further
acknowledges that as of the Grant Date, this Grant Notice, the Stock Option
Agreement, the Plan and the Program set forth the entire understanding between
Non-Employee Director and the Company regarding the Option and supersede all
prior oral and written agreements on the subject.

 

COINSTAR, INC.     NON-EMPLOYEE DIRECTOR            

Attachments:

 

1. Stock Option Agreement

 

2. 1997 Amended and Restated Equity Incentive Plan

 

3. NED Program



--------------------------------------------------------------------------------

COINSTAR, INC.

1997 Amended and Restated Equity Incentive Plan

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Coinstar, Inc. (the “Company”) has granted you an Option under
its 1997 Amended and Restated Equity Incentive Plan (the “Plan”) and the Amended
and Restated Equity Grant Program for Nonemployee Directors under the Plan (the
“NED Program”) to purchase the number of shares of the Company’s Common Stock
(the “Shares”) at the exercise price indicated in your Grant Notice. Capitalized
terms not explicitly defined in this Stock Option Agreement have the same
definitions as in the Plan.

The details of the Option are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice, except
that vesting will cease upon termination of your service relationship with the
Company and the unvested portion of the Option will terminate.

2. Securities Law Compliance. At the present time, the Company has an effective
registration statement with respect to the Shares. The Company intends to
maintain this registration but has no obligation to do so. In the event that
such registration is no longer effective, you will not be able to exercise the
Option unless exemptions from registration under federal and state securities
laws are available; such exemptions from registration are very limited and might
be unavailable. The exercise of the Option must also comply with any other
applicable laws and regulations governing the Option, and you may not exercise
the Option if the Company determines that such exercise would not be in material
compliance with such laws and regulations.

3. Method of Exercise. You may exercise the Option by giving written notice to
the Company, in form and substance satisfactory to the Company, which will state
your election to exercise the Option and the number of Shares for which you are
exercising the Option. The written notice must be accompanied by full payment of
the exercise price for the number of Shares you are purchasing. You may make
this payment in any combination of the following, to the extent permitted by
applicable law: (a) by cash; (b) by check acceptable to the Company; (c) if the
Common Stock is registered under the Exchange Act, by using shares of Common
Stock you have owned for at least six months; or (d) if the Common Stock is
registered under the Exchange Act, by irrevocably instructing a broker to
deliver to the Company the total payment required.

4. Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon termination of your service relationship with the
Company for any reason (the “Service Termination Date”). You must exercise the
vested portion of the Option on or before the earlier of (i) twelve months after
your Service Termination Date or (ii) the Option Expiration Date.

It is your responsibility to be aware of the date the Option terminates.

5. Effect of Certain Transactions. In the event of a merger, reorganization or
sale of substantially all of the assets of the Company, the vesting of the
Option shall accelerate such that the Option may be exercised with respect to
100% of the shares, and the Option shall terminate if not exercised prior to
such event.



--------------------------------------------------------------------------------

6. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution, except that Nonstatutory Stock Options may be
transferred to the extent permitted by the Plan Administrator. The Plan provides
for exercise of the Option by a designated beneficiary or the personal
representative of your estate.

7. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.

8. Option Not a Service Contract. Nothing in the Plan or any Award granted under
the Plan will be deemed to constitute a service contract or confer or be deemed
to confer any right for you to continue in the service of, or to continue any
other relationship with, the Company or any related corporation or limit in any
way the right of the Company or any related corporation to terminate your
relationship at any time.

9. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
twelve months of the Service Termination Date or if any portion of the Option is
cancelled or expires unexercised. The loss of existing or potential profit in
Awards will not constitute an element of damages in the event of termination of
employment or service relationship for any reason even if the termination is in
violation of an obligation of the Company or a related corporation to you.

10. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

 

-2-